                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISON

    DILLON B. PIERCE,                            )   CASE NO. 1:18 CV 1309
                                                 )
                Plaintiff,                       )
                                                 )   MAGISTRATE JUDGE
          v.                                     )   WILLIAM H. BAUGHMAN, JR.
                                                 )
    COMMISSIONER             OF     SOCIAL       )
    SECURITY,                                    )
                                                 )   MEMORANDUM OPINION &
                Defendant.                       )   ORDER

                                        Introduction

         Before me1 is an action by Dillon B. Pierce under 42 U.S.C. § 405(g) for judicial

review of the final decision of the Commissioner of Social Security denying his

applications for childhood disability insurance benefits and supplemental security income.2

Because the ALJ’s no disability finding lacks the support of substantial evidence, this

matter is reversed and remanded for further administrative proceedings consistent with this

opinion.

                                      Issue Presented

         This case presents the following issue for review:

          State agency reviewing sources gave residual functional capacity (“RFC”)
           opinions that included several limitations. Despite giving these opinions great
           weight, the ALJ only incorporated a portion of the limitations opined by the state
           agency reviewing sources. The ALJ does not explain why certain of the opined
           limitations were omitted from the RFC. Does the RFC decision lack the support

1
    ECF No. 21. The parties have consented to my exercise of jurisdiction.
2
    ECF No. 1.
          of substantial evidence for want of an explanation as to why these limitations
          were omitted from the RFC?

                                          Analysis

       The Sixth Circuit in Buxton v. Halter reemphasized the standard of review

applicable to decisions of the ALJs in disability cases:

              Congress has provided for federal court review of Social
              Security administrative decisions. However, the scope of
              review is limited under 42 U.S.C. § 405(g): “The findings of
              the Secretary as to any fact, if supported by substantial
              evidence, shall be conclusive. . . .” In other words, on review
              of the Commissioner’s decision that claimant is not totally
              disabled within the meaning of the Social Security Act, the
              only issue reviewable by this court is whether the decision is
              supported by substantial evidence. Substantial evidence is
              “‘more than a mere scintilla. It means such relevant evidence
              as a reasonable mind might accept as adequate to support a
              conclusion.’”

              The findings of the Commissioner are not subject to reversal
              merely because there exists in the record substantial evidence
              to support a different conclusion. This is so because there is a
              “zone of choice” within which the Commissioner can act,
              without the fear of court interference.3

       Viewed in the context of a jury trial, all that is necessary to affirm is that reasonable

minds could reach different conclusions on the evidence.            If such is the case, the

Commissioner survives “a directed verdict” and wins.4 The court may not disturb the

Commissioner’s findings, even if the preponderance of the evidence favors the claimant.5



3
  Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citations omitted).
4
  LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 840 (6th Cir. 1986); Tucker
v. Comm’r of Soc. Sec., No. 3:06CV403, 2008 WL 399573, at *1 (S.D. Ohio Feb. 12,
2008).
5
  Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007).
                                            2
       I will review the findings of the ALJ at issue here consistent with that deferential

standard.

       Pierce has a mental impairment, somewhat vaguely characterized by the ALJ as a

learning disorder.

       Two state agency reviewing sources opined as to Pierce’s RFC. Dr. Denise Rabold,

Ph.D., on initial consideration, opined the following limitations:

        Capable of understanding and remembering 2-3 step tasks;

        May need demonstrations;

        Capable of concentrating and persisting for a short period of time;

        Capable of performing jobs with 2-3 step tasks that are simple in nature; and

        Needs predictable static work environment and others to outline plan and goals.6

       On reconsideration, Dr. R. Murry adopted similar but not identical limitations:

        Capable of understanding and remembering 2-3 step tasks;

        No strict production demands or demands for sustained fast pace;

        Predictable, static work environment and others to outline plans and goals.7

       The ALJ gave these opinions great weight.8 The RFC, however, adopted only a

portion of the limitations opined by the state agency reviewing sources:

        Simple, routine tasks but not at a production pace; and

        Can tolerate routine workplace changes.

       Pierce argues that two omissions are critical and constitute reversible error:


6
  ECF No. 10, Transcript (“Tr.”) at 81-82.
7
  Id. at 92-93.
8
  Id. at 22.
                                             3
        Ability to concentrate and persist for short periods of time; and

        The need for others to outline plans and goals.9

       Pierce points to the following testimony by the vocational expert (“VE”):

        No jobs exist if an individual cannot concentrate for two hours at a time;10 and

        No jobs exist for an individual who would require occasional redirection after a
         probationary period.11

       The ALJ does not explain why these opined limitations were omitted from the RFC

despite the great weight assigned.12 According to Rogers v. Commissioner of Social

Security, treating source opinions are entitled to great weight where they are not given

controlling weight.13 So for state agency sources to be given great weight is significant.14

       The Commissioner’s brief relies on the blanket statement that an ALJ does not need

to adopt all limitations opined by an acceptable medical source given great weight.

Although this is true as far as it goes, an ALJ must give good reasons for omitting such




9
  ECF No. 15 at 5-6.
10
   Tr. at 72.
11
   Id. at 68.
12
   Id. at 22.
13
   486 F.3d at 242 (“However, in all cases there remains a presumption, albeit a rebuttable
one, that the opinion of a treating physician is entitled to great deference, its non-
controlling status notwithstanding. Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *4 (‘In many
cases, a treating physician’s medical opinion will be entitled to the greatest weight and
should be adopted, even if it does not meet the test for controlling weight.’).”) (emphasis
added).
14
   See Owens v. Comm’r of Soc. Sec., No. 1:17 CV 2453, 2018 WL 6244435 (N.D. Ohio
Nov. 29, 2018) (state agency sources assigned great weight); Yon v. Comm’r of Soc. Sec.,
No. 5:18 CV 0358, 2018 WL 6192592 (N.D. Ohio Nov. 28, 2018) (state agency sources
assigned great weight). Cf. Selzer v. Comm’r of Soc. Sec., No. 1:16 CV 276, 2016 WL
11264703 (N.D. Ohio Dec. 20, 2016) (state agency sources given considerable weight).
                                              4
limitations.15 As the Social Security Administration’s own interpretation of the regulations

makes plain, “[t]he RFC assessment must always consider and address medical source

opinions. If the RFC assessment conflicts with an opinion from a medical source, the

adjudicator must explain why the opinion was not adopted.”16 That was not done here.

“The ALJ’s failure to provide such an explanation requires remand because it prevents this

Court from conducting meaningful review to determine whether substantial evidence

supports his decision.”17

                                       Conclusion

       The ALJ’s no disability finding lacks substantial evidence. This matter is reversed

and remanded for further administrative proceedings consistent with this opinion. On

remand, the ALJ must properly address the limitations opined by the state agency sources

in formulating Pierce’s RFC; if the ALJ declines to adopt certain limitations despite giving

the state agency sources’ opinions great weight, then the ALJ must explain his or her

reasons for doing so.

       IT IS SO ORDERED.

Dated: May 31, 2019                       s/ William H. Baughman, Jr.
                                          United States Magistrate Judge


15
   Allen v. Comm’r of Soc. Sec., 2:17-cv-1154, 2018 WL 6060446, at *4 (S.D. Ohio Nov.
20, 2018); Weekly v. Comm’r of Soc. Sec., No. 1:13–CV–2108, 2015 WL 45529, at *8
(N.D. Ohio Jan. 2, 2015).
16
   SOCIAL SECURITY ADMINISTRATION, SOCIAL SECURITY RULING 96-8P, POLICY
INTERPRETATION RULING TITLES II AND XVI: ASSESSING RESIDUAL FUNCTIONAL
CAPACITY IN INITIAL CLAIMS, 1996 WL 374184, at *7 (July 2, 1996) (“SSR 96-8p”).
17
   Allen, 2018 WL 6060446, at *4 (citing Reynolds v. Comm’r of Soc. Sec., 424 F. App’x
411, 414 (6th Cir. 2011)).
                                            5
